Citation Nr: 0007348	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2. Entitlement to an increased evaluation for a march 
fracture, third metatarsal, left foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1959.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision that denied a 
compensable evaluation for the service-connected march 
fracture, third metatarsal, left foot and denied service 
connection for arthritis of the feet.  In a subsequent rating 
decision dated in March 1996, the RO granted a 10 percent 
rating under Diagnostic Code (DC) 5284 for the service-
connected march fracture, third metatarsal, left foot, 
effective from April 14, 1994.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since a rating higher than 10 percent is available under DC 
5284, the veteran's appeal remains before the Board.  

This case was before the Board in February 1997, at which 
time it was remanded for additional development.  The RO 
completed the actions requested on remand to the extent 
possible, and the case is again before the Board for final 
appellate review.  (The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Arthritis of the feet was not shown in service, and the 
competent and probative evidence does not link arthritis to 
the veteran's service or service-connected disability.

3.  Findings associated with the veteran's service-connected 
march fracture, third metatarsal, left foot, includes a knot 
of the left foot and subjective reports of foot pain that are 
not corroborated by objective pathology or medical opinion; 
range of motion is full and painless on examinations.


CONCLUSIONS OF LAW

1.  Arthritis of the feet was not incurred in or aggravated 
by service nor is such disorder proximately due to or the 
result of service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a march fracture, third metatarsal, left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4,  § 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis of the Feet

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The quality and quantity of 
evidence required to meet the statutory burden for 
establishing a well-grounded claim depends on the issue 
presented by the claim.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a) (1999).  In Allen v. Brown, 7 Vet. App. 439 
(1995), the Court defined "disability" in the context of 
secondary service connection as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

In this case, the veteran has presented a well-grounded 
claim.  That is, he presented a medical statement (dated in 
April 1965) that links the claimed disorder, arthritis of the 
feet, to a service injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  When a claim is well grounded, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this case, 
the VA obtained available treatment records and provided the 
veteran with an examination.  Thus, the Board finds that the 
duty to assist under § 5107 has been met.  

Service medical records are negative for diagnosis or x-ray 
evidence of arthritis of the feet.  An examination by a 
private physician in October 1964 reported that there was no 
evidence of a fracture or other abnormality involving the 
bones of the veteran's left foot.  An x-ray examination of 
the veteran's left foot by a private physician in August 1964 
was normal.  In April 1965, a private physician reported that 
the veteran complained of symptoms of arthritis in his left 
foot in February 1965, and that a physical examination 
revealed signs consistent with arthritis.  The veteran gave a 
history of fracture of the foot bone during service.  It was 
the physician's opinion that the veteran had traumatic 
arthritis secondary to his injury to the left foot.  An x-ray 
study of the left foot was not included.  (An attempt was 
made to obtain this doctor's medical records, but the doctor 
is deceased and records are not available).   

A VA x-ray study of the left foot conducted in June 1965 was 
negative for findings.  An examination report of a private 
physician dated in September 1972 states that
x-ray findings showed no degenerative changes in the bone or 
joints of the veteran's left foot.  A letter from a private 
doctor dated in September 1972 indicates that there was no 
residual evidence of the fracture from 1959.  The recurrent 
pain and soreness in the area suggested that scar tissue 
inhibiting motion around the joint, as well as the 
possibility of earlier degenerative change in the area, must 
be considered.  Films did not show any degenerative changes 
in the bone or joints as yet.  The opinion was that the 
recurrent pain warranted the possibility of expecting early 
degenerative joint disease in the mid foot on the left side.  

Private outpatient treatment records from April 1992 to 
January 1993 are negative for diagnosis or x-ray evidence of 
arthritis.  While a VA outpatient record dated in November 
1995 reports a diagnostic impression of arthritis, none was 
shown on VA x-ray examinations in April 1994, February 1996, 
July 1996 and August 1996.  It was noted in October 1995 
records that x-rays did not show arthritis.  

A lay statement submitted on the veteran's behalf in March 
1996 reflects that the veteran had been experiencing pain in 
the feet and legs since 1959.  

During his personal hearing, the veteran testified that he 
experienced left foot pain.  Transcript (T.) at 2.  A friend 
and co-worker testified that he has seen the veteran cry from 
the pain of standing.  T. at 3.  The veteran explained that 
he is treating his claimed disability with pain pills, cream, 
and with rubber cushions placed in his shoes.  T. at 3.  The 
veteran has had no other injuries to his feet, and describes 
his disability as a "gradual deterioration."  T. at 4.

The veteran was afforded a VA examination in March 1997, at 
which time he complained of a "knot" on the left foot dorsum.  
He reported that the left foot got sore.  Objective findings 
noted that he had obvious degenerative changes, diffusely, 
through most joints including the knuckles, wrists, and 
shoulders.  There was full range of motion of the feet, which 
was pain free to passive and active motion.  The veteran's 
motion of the feet was not accompanied visibly or audibly by 
pain behavior.  There was no swelling.  The examiner's 
opinion was that he could not see how the veteran's service-
connected stress fracture of nearly 40 years before could 
objectively be deemed causative for his progression of 
multiple joint complaints and degenerative changes.  An x-ray 
of both feet demonstrated no fracture, dislocation, 
destructive lesion, soft tissue calcification or opaque 
foreign body.  The diagnosis was complaints of multiple joint 
pains, including feet, ankles, knees, neck, back, wrists, 
hands, and fingers.    

As noted above, the veteran's claim for service connection 
for arthritis is well grounded.  See Pearlman v. West, 
11 Vet. App. 443.  In determining that the appellant's claim 
is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board recognizes that the veteran claims to experience 
arthritis in the feet.  Although the veteran is competent to 
describe symptoms that he feels, he is not competent to 
provide a medical diagnosis or a medical opinion regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In addition, several lay statements were 
offered regarding the veteran's claimed disability.  Because 
the diagnosis of the causative factors of a disease is a 
medical matter, the veteran's testimony as to the cause of 
his condition is not competent evidence of cause.  Similarly, 
the veteran's friends' statements regarding the medical 
nature of the veteran's disability are not competent 
opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Initially, the veteran had presented a medical statement 
dated in April 1965 that related a diagnosis of traumatic 
arthritis to an old injury from service.  However, the Board 
finds this opinion to be of low probative value for the 
following various reasons.  First, this statement is not 
corroborated by any supporting objective medical data, 
including x-ray studies.  When the RO sought to obtain this 
doctor's treatment records, none were available.  Further, 
when the medical records subsequent to this statement are 
reviewed, there have been no x-ray findings of arthritis 
involving the feet.  Additionally, this doctor makes no 
reference to having reviewed any of the veteran's prior 
medical records before formulating an opinion.  Accordingly, 
for these reasons, the April 1965 statement is of low 
probative value.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

Of higher probative value is the opinion following the VA 
examination in March 1997.  Greater weight may be placed on 
one physician's opinion than another's depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence, Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The March 1997 VA examiner had the 
opportunity to physically examine the veteran and review the 
veteran's claims file.  The examiner's opportunity to make a 
longitudinal review of the veteran's records provides a 
stronger basis on which to furnish an opinion.  These factors 
contribute to the March 1997's greater probative value.  Id.  
The March 1997 examiner's opinion was against the veteran's 
claim in that he could not see how the veteran's service-
connected stress fracture of nearly 40 years before could 
objectively be deemed causative for his progression of 
multiple joint complaints and degenerative changes.  In sum, 
this opinion finds no causal relationship between any 
degenerative changes (arthritis) and service in any way.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the greater weight assigned to the March 1997 medical opinion 
relative to the evidence that supports the claim, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for arthritis of the feet.  In 
such circumstances, the claim must be denied.   

II.  March Fracture, Third Metatarsal, Left Foot

The Board finds initially that the veteran's claim is "well 
grounded" or plausible within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board also finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of the VA to assist the 
veteran in the development of those claims has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).  Further, 
after reviewing the record, the Board is satisfied that all 
the relevant facts have been fully developed and that the 
case is properly in appellate status.

The veteran seeks an increased evaluation for a march 
fracture, third metatarsal, left foot.  Any analysis of the 
disability evaluation must begin with a historical review of 
the disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.1, 4.2, 4.125-4.132 (1999). 

While in service, the veteran was treated for a march 
fracture of the third metatarsal of the left foot.  On 
examination for discharge in March 1959, no related 
complaints or residual abnormalities were noted.  A private 
physician reported that he treated the veteran in August 1964 
for complaints of pain and tenderness in the area of the 
previous fracture.  An x-ray examination of the left foot was 
normal.  The veteran's left foot disability, characterized as 
healed march fracture of the 3rd metatarsal of the left foot, 
was granted service connection at a noncompensable level in a 
September 1964 rating decision.

Private and VA data thereafter, dated from 1964 to 1972, 
which include findings of a slight depression of the 
transverse arch, also reflect the conclusion that no 
residuals were present from the march fracture of the third 
metatarsal of the left foot.  A September 1972 x-ray 
examination revealed no residual evidence of the fracture, 
and no degenerative changes in the bone or joints.

The veteran sought to reopen his claim for increased benefits 
on April 14, 1994.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Currently, pertinent findings include those recorded in 
private outpatient records dated in April 1992, which reflect 
the history of a left foot fracture.  A prominence on the 
dorsum of the left foot was reported.  VA outpatient records 
indicate that the veteran complained of left foot pain in 
April 1994.  Physical examination revealed a bony enlargement 
at the tarsal base in the third metatarsal area.  The range 
of motion of the third toe was painless and within normal 
limits, and an x-ray examination of the left foot was 
negative.  VA outpatient records reveal that the veteran 
sought treatment in October 1995 and a diagnosis of foot pain 
was made.  

Affidavits of support were submitted by the veteran's friends 
in August 1995 and March 1996, describing the adverse effects 
that the left foot disability had on the veteran.  One friend 
in August 1995 noted that the veteran manifested a slight 
limp at times during his employment.  At his personal hearing 
in March 1996, the veteran contended that he experiences pain 
in the area where he originally fractured his left foot, 
particularly on walking.  T. at 2.  The veteran remarked that 
the pain associated with his service-connected disability has 
grown increasingly worse.  T. at 4.  One of the veteran's 
friends testified that he has observed how the disability has 
limited the veteran's ability to work.  T. at 3.

A VA outpatient report dated in February 1996 notes that the 
veteran sought treatment for pain in the arches of his feet.  
The diagnostic impression reveals that exostosis was present 
at the base of the second and third metatarsal bases on the 
left foot.  A rating decision in March 1996 increased the 
service-connected left foot disability to a 10 percent 
evaluation. 

VA outpatient treatment records dated in August 1996 show 
that the veteran was treated for left foot problems.  A 
history of fracture of the left foot in boot camp was noted.  
A knot had been present for 2 1/2 years, but the knot did not 
bother him or cause a problem.  The veteran reported 
metatarsal area pain.  The veteran was not interested in 
excision of the knot.  

The veteran was afforded a VA examination in March 1997, at 
which time he complained of a "knot" on the left foot dorsum.  
He reported that the left foot got sore.  Objective findings 
noted that he had obvious degenerative changes, diffusely, 
through most joints including the knuckles, wrists, and 
shoulders.  There was full range of motion of the feet, which 
was pain free to passive and active motion.  The veteran's 
motion of the feet was not accompanied visibly or audibly by 
pain behavior.  There was no swelling.  An x-ray of both feet 
demonstrated no fracture, dislocation, destructive lesion, 
soft tissue calcification or opaque foreign body.  Color 
photographs of the veteran's feet were included.  The 
diagnosis was complaints of multiple joint pains, including 
feet, ankles, knees, neck, back, wrists, hands, and fingers.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's march fracture of the third metatarsal of the left 
foot is rated under Diagnostic Code 5284, which provides for 
a 10 percent rating for moderate injuries of the foot, a 20 
percent rating for moderately severe injuries of the foot, 
and a 30 percent rating for severe injuries of the foot.  38 
C.F.R. Part 4, Diagnostic Code 5284 (1999).

In this case, the veteran's major assertion is that pain has 
increased and that higher compensation is warranted for the 
service-connected fracture residuals.  The veteran presented 
lay statements regarding observations about the veteran's 
disability, including from his feet.  While VA outpatient 
records indicate that the veteran has complained of pain, the 
Board must consider what manifestations are associated with 
the service-connected disability.  38 C.F.R. § 4.14 (1999) 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  

Following a review of the relevant evidence, the Board 
concludes that the current medical evidence suggests that the 
veteran's disability is properly rated as a moderate injury 
of the foot commensurate with the currently assigned 20 
percent rating.  Despite the veteran's report of subjective 
pain in April 1994, range of motion of the third toe, for 
example, is within normal limits and described as pain free.  
Subsequent treatment records show occasional treatment 
involving foot pain, such as in August 1996, when pain was 
reported by the veteran in association with arising in the 
morning.  Nevertheless, the examiner did not describe more 
than a moderate disability.  Moreover, the March 1997 VA 
examiner, while noting the veteran's reports of pain prior to 
the examination, found full range of motion of the feet, 
which was pain free to passive and active motion.  Further, 
this examiner did not find any objective signs of pathology 
related to pain.  That is, the veteran's motion of the feet 
was not accompanied visibly or audibly by pain behavior.  
Additionally, there was no swelling or abnormality on x-ray 
studies.  

The veteran's complaints of pain are recognized and are 
considered in conjunction with the other evidence of record.  
In view of the entire record, the Board concludes that the 
impairment attributable to the veteran's march fracture of 
the third metatarsal of the left foot is adequately addressed 
in the veteran's current 10 percent rating for moderate 
disability.  The clinical data and examiners have not 
described a moderately severe or severe injury of the left 
foot.  The 10 percent evaluation in effect, therefore, is 
appropriate.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5284 
(1999).  

In addition, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath.  Review of the criteria 
referable to the feet, however, show that the criteria 
regarding foot injuries is the most relevant criteria under 
which a higher rating is available.  

The veteran has made statements to the effect that the 
service-connected foot disability produces some interference 
with his ability to work.  As noted above, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155. If a veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, the 
assignment of extraschedular evaluations under 38 C.F.R. 
§ 3.321(b)(1) (1999) may be appropriate.

The Board notes that the RO, in the September 1996 
supplemental statement of the case, considered whether the 
veteran's claim should be referred to the appropriate 
official for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1), but declined to refer the 
claim to that official.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's service-
connected fracture residuals are neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards that are fully discussed above.  
The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Hence, no 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits, or 
the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation for the service-
connected march fracture, third metatarsal, left foot.      


ORDER

Entitlement to service connection for arthritis of both feet 
is denied.

Entitlement to an increased evaluation for a march fracture, 
third metatarsal, left foot, currently evaluated as 10 
percent disabling is denied.


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

